DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/09/2021 has been entered and considered by the examiner.
Consideration of References/Prior Arts
For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims.  See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-27, 29, 31 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Han et al (U.S Pub: 20160117031) (Herein “Han”).
As of Claim 1, Han teaches (figs. 1-4) a touch sensor (fig. 1, touch panel 100, para. [0041]) comprising:
a base layer (fig. 1, substrate 110, para. [0043]) comprising a sensing area (fig. 1, touch area T/A, para. [0043]) and a peripheral area (fig. 1, peripheral area P/A, para. [0043]) around the sensing area (i.e. the peripheral area P/A surrounds the touch area T/A, para. [0043]), the sensing area (fig. 1, touch area T/A, para. [0043]) comprising a first area (i.e. touch area A1 on the right side as shown in figure 1, para. [0043]) and a second area (i.e. touch area A2 on the top side as shown in figure 1, para. [0043]) located on an outer side (i.e. outside area of the area A1 as shown in figure 1, para. [0043]) of the first area (i.e. touch area A1 on the right side as shown in figure 1, para. [0043]) in a first direction (fig. 1, vertical D2 direction from top to bottom, para. [0044]);
first electrode units (figs. 1-2, first touch electrode 130, para. [0044]) comprising a plurality of first touch electrodes (figs. 1-2, plurality of first touch electrodes 130, para. [0045]) arranged on the base layer (fig. 1, substrate 110, para. [0044]) in the first direction (i.e. vertical direction D2, para. [0044] [0045]) and electrically connected to one another (figs. 1-2, first electrode units 130 electrically connected to each other through the first connection electrode 141, para. [0043]) in the first direction (i.e. vertical direction D2, para. [0044] [0045]), wherein the 
second electrode units (figs. 1-2, second touch electrode 120, para. [0044]) comprising a plurality of second touch electrodes (figs. 1-2, plurality of second touch electrodes 120, para. [0045]) arranged on the base layer (fig. 1, substrate 110, para. [0044]) in the second direction (figs. 1-2, parallel in the vertical direction D2, para. [0044]) and electrically connected to one another (figs. 1-2, 3A, first electrode units 120 electrically connected to each other through the touch detection part 121t, para. [0043]) in the second direction (figs. 1-2, parallel in the vertical direction D2, para. [0044]), wherein the second electrode units (figs. 1-2, second touch electrode 120, para. [0044]) are arranged in the first direction (figs. 1-2, parallel in the vertical direction D1, para. [0044]) and spaced apart from one another (i.e. not touching each other) in the first direction (figs. 1-2, parallel in the vertical direction D2, para. [0044]), and are located in the first area (figs. 1-2, touch area T/A on the right side of the touch panel A1 as shown in figures 1-2); and
a first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) disposed on the base layer (fig. 1, substrate 110, para. [0043]), 

    PNG
    media_image1.png
    943
    1334
    media_image1.png
    Greyscale

As of Claim 2, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 1, wherein a width of the second portion (as shown in the figure 1, W2 or Width 2 of the A2 area) measured in the first direction (i.e. vertical direction D2, para. [0044] [0045]) is less than (i.e. smaller than) half the width of the entirety of the first touch electrode (as shown in the figure 1, a full width of the first touch electrode 130 with WA or Width A of the A1 area) in the first direction (i.e. vertical direction D2, para. [0044] [0045]).
As of Claim 3, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 2, wherein a width of the first portion (as shown in the figure 1, W1 or Width 1 of the A1 area) in the first direction (i.e. vertical direction D2, para. [0044] [0045]) is substantially equal (i.e. the same) to half the width (as shown in figure1, half width of WA) of the entirety of the first touch electrodes (as shown in the figure 1, a full width of the first touch electrode 130 with WA or Width A of the A1 area) in the first direction (i.e. vertical direction D2, para. [0044] [0045]).
As of Claim 4, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 2, wherein a width of the second area (as shown in the figure 1, W2 or Width 2 of the A2 area) in the first direction (i.e. vertical direction D2, para. [0044] [0045]) is substantially equal (i.e. the same) to the width of the second portion (as shown in the figure 1, W2 or Width 2 of the A2 area) in the first direction (i.e. vertical direction D2, para. [0044] [0045]).
As of Claim 5, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 1, wherein the first touch electrodes (figs. 1-2, first touch electrodes 130, para. [0044]), the second touch electrodes (figs. 1-2, second touch electrodes 120, para. [0044]) and the first electrode pattern (fig. 2, first electrode patterns 130 includes 130f and 130t, para. [0057]) are located on a same layer (i.e. on the same substrate 110, para. [0043]), and wherein the first electrode pattern (fig. 2, first electrode patterns 130 includes 130f and 130t, para. [0057]), the first touch electrodes (figs. 1-2, first touch electrodes 130, para. [0044]) and the second touch electrodes (figs. 1-2, second touch electrodes 120, para. [0044]) comprise a same material (i.e. such as indium tin oxide ITO, para. [0049]).
As of Claim 11, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 1, wherein the first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) comprises lines (fig. 3, 130t lines) spaced apart (i.e. separate apart) from one another (i.e. adjacent or next first electrode pattern) in the second direction (i.e. horizontal direction D1, para. [0044] [0045]).
As of Claim 12, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 11, further comprising:

wherein the first touch electrodes (figs. 1-2, plurality of first touch electrodes 130, para. [0045]), the second touch electrodes (figs. 1-2, plurality of second touch electrodes 120, para. [0045]), the first electrode pattern (figs. 1-2, adjacent or next of the first touch conductive pattern 130t, para. [0057]) and the conductive patterns (fig. 1, part of edge electrode 130f and 130t pattern, para. [0057]) are disposed on a same layer (i.e. on the same substrate level 110, para. [0043]).
	As of Claim 13, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 12, wherein the conductive pattern (fig. 1, part of edge electrode 120f and 120t pattern, para. [0052]) is connected to one of the second electrode units (i.e. next touch electrode units 120) that is adjacent (i.e. next to) thereto in the first direction (i.e. vertical direction D2, para. [0044] [0045]).
As of Claim 14, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 12, wherein the conductive pattern (fig. 1, part of edge electrode 120f and 120t pattern, para. [0052]) is connected to one of the second touch electrodes (figs. 1-2, second touch electrode 120, para. [0044]) that is adjacent (i.e. next to) thereto in the first direction (i.e. vertical direction D2, para. [0044] [0045]).
As of Claims 15 and 22, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 12, wherein the conductive pattern (fig. 2, first and second touch electrode conductive pattern 130, 120, para. [0057]) is a floating pattern (i.e. floating part 130f, 121f, para. [0057]).
As of Claim 16, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 1, further comprising:
a signal line (figs. 1-2, first routing line 172, para. [0058]) disposed on the base layer (figs. 1-2, substrate 110, para. [0058]) in the peripheral area (figs. 1-2, peripheral area P/A, para. [0058]) and connected to the first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]), wherein the signal line (figs. 1-2, first routing line 172, para. [0058]) comprises a same material (such as, TCO, ITO, IZO, para. [0049]) as the first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]).
	As of Claim 17, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 1, wherein the sensing area (fig. 1, touch area T/A, para. [0043]) further comprises a third area (as shown in the figure 1 below, area A3) located on the outer side of the first area (i.e. outside area of the area A1 as shown in figure 1 below) in the second direction (figs. 1-2, horizontal direction D1, para. [0044]), wherein touch sensor (fig. 1, touch panel 100, para. [0041]) further comprises:
a second electrode pattern (figs. 1-2, horizontal direction touch sensing electrode 120 with 121f and 121t, para. [0050] [0051]) disposed on the base layer (fig. 1, substrate 110, para. [0043]) in the first area (i.e. touch area A1 on the top side as shown in figure 1, para. [0043]), wherein the second electrode pattern (figs. 1-2, 
wherein a width of the second electrode pattern (as shown in figure 1 below, the width of W4 + W3) in the second direction (figs. 1-2, horizontal direction D1, para. [0044]) is less than (i.e. smaller than) a width of the second touch electrodes (i.e. a full width of touch sensing electrode 120 adjacent to the partial edge width touch sensing electrode as shown in figures 1-2) in the second direction (figs. 1-2, horizontal direction D1, para. [0044]) and is greater than (i.e. larger than) half the width (as shown in figure 1 below, the W4 + W3 widths is larger than half width of WB) of the second touch electrodes (figs. 1-2, second touch electrode 120, para. [0044]), and a width of the fourth portion (as shown in figure 1 below, width W4) in the second direction (figs. 1-2, horizontal direction D1, para. [0044]) is less than (i.e. smaller than) half the width (as shown in figure 1 below, half width of WB) of the second touch electrodes (figs. 1-2, second touch electrode 120, para. [0044]) in the second direction (figs. 1-2, horizontal direction D1, para. [0044]).

    PNG
    media_image2.png
    920
    1199
    media_image2.png
    Greyscale

As of Claim 18, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 17, wherein a width of the third area (as shown in the figure 1 above, area A3) in the second direction (figs. 1-2, horizontal direction D1, para. [0044]) is substantially equal to a width of the third portion (i.e. figures 1-2 are not drawing to the scale but the third area A3 and third portion W3 is almost equal) in the second direction (figs. 1-2, horizontal direction D1, para. [0044]).
As of Claim 19, Han teaches (figs. 1-4) the touch sensor of claim 17, wherein the first touch electrodes (figs. 1-2, first touch electrode 130, para. [0044]), the second touch electrodes (figs. 1-2, second touch electrode 120, para. [0044]), the first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) and the second electrode pattern (fig. 2, second electrode pattern 120 includes 121f and 121t, para. [0057]) are located on a same layer (fig. 1, substrate 110, para. [0043]) and comprise a same material (i.e. such as indium tin oxide ITO, para. [0049]).
As of Claim 20, Han teaches (figs. 1-4) the touch sensor of claim 17, further comprising:

	As of Claim 21, Han teaches (figs. 1-4) the touch sensor of claim 20, wherein the conductive pattern (fig. 1, part of edge electrode 121f and 121t pattern, para. [0050] [0052]) is connected to one of the first electrode units (figs. 1-2, full size of touch sensing electrode 120) that is adjacent thereto in the second direction (figs. 1-2, horizontal direction D1, para. [0044]).
As of Claim 23, Han teaches (figs. 1-4) a touch sensor (fig. 1, touch panel 100, para. [0041]) comprising:
a base layer (fig. 1, substrate 110, para. [0043]) comprising a sensing area (fig. 1, touch area T/A, para. [0043]) and a peripheral area (fig. 1, peripheral area P/A, para. [0043]) around the sensing area (i.e. the peripheral area P/A surrounds the touch area T/A, para. [0043]), the sensing area (fig. 1, touch area T/A, para. 
first electrode units (figs. 1-2, first touch electrode 130, para. [0044]) comprising a plurality of first touch electrodes (figs. 1-2, plurality of first touch electrodes 130, para. [0045]) arranged on the base layer (fig. 1, substrate 110, para. [0044]) in the first direction (i.e. vertical direction D2, para. [0044] [0045]) and electrically connected to one another (figs. 1-2, first electrode units 130 electrically connected to each other through the first connection electrode 141, para. [0043]) in the first direction (i.e. vertical direction D2, para. [0044] [0045]), wherein the first electrode units (figs. 1-2, first touch electrode 130, para. [0044]) are arranged in a second direction (figs. 1-2, parallel in the horizontal direction D1, para. [0044]) intersecting (i.e. crisscross) the first direction (i.e. vertical direction D2, para. [0044] [0045]) and spaced apart from one another (i.e. not touching each other) in the second direction (figs. 1-2, parallel in the horizontal direction D1, para. [0044]), and are located in the first area (figs. 1-2, touch area T/A on the right side of the touch panel A1 as shown in figures 1-2);
second electrode units (figs. 1-2, second touch electrode 120, para. [0044]) comprising a plurality of second touch electrodes (figs. 1-2, plurality of second touch electrodes 120, para. [0045]) arranged on the base layer (fig. 1, substrate 
a first conductive pattern (figs. 1-2, first touch conductive pattern 130t, para. [0057]) disposed on the base layer (fig. 1, substrate 110, para. [0043]) in the second area (as shown in the figure 1, W2 or Width 2), wherein the first conductive pattern (figs. 1-2, first touch conductive pattern 130t, para. [0057]) is connected to one of the second electrode units (i.e. next electrode pattern of 130) that is adjacent thereto in the first direction (i.e. vertical direction D2, para. [0044] [0045]); and
a first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) disposed on the base layer (fig. 1, substrate 110, para. [0043]), wherein the first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) comprises a first portion (as shown in the figure 1, W1 or Width 1) located in the first area (figs. 1-2, touch area T/A on the right side of the 
wherein the first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) comprises an opening (figs. 1-2, open or space between 130f and 130t as shown in figures 1-2, 3A) including a portion (i.e. W2) located in the second area (as shown in the figure 1, W2 or Width 2).  (See figures with cross section below)
As of Claim 24, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 23, wherein the first touch electrodes (figs. 1-2, first touch electrodes 130, para. [0044]), the second touch electrodes (figs. 1-2, second touch electrodes 120, para. [0044]) and the first electrode pattern (fig. 2, first electrode patterns 130 includes 130f and 130t, para. [0057]) are located on a same layer (i.e. on the same substrate 110, para. [0043]) and comprise a same material (i.e. such as indium tin oxide ITO, para. [0049]).
As of Claim 25, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 23, wherein the first conductive pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) comprises lines (fig. 3, 130t lines) 
As of Claim 26, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 25, wherein the sensing area (fig. 1, touch area T/A, para. [0043]) further comprises a third area (as shown in the figure 1 below, area A3) located on the outer side of the first area (i.e. outside area of the area A1 as shown in figure 1 below) in the second direction (figs. 1-2, horizontal direction D1, para. [0044]), wherein the touch sensor (fig. 1, touch panel 100, para. [0041]) further comprises:
a second conductive pattern (figs. 1-2, horizontal direction touch sensing electrode 120 with 121f and 121t, para. [0050] [0051]) disposed on the base layer (fig. 1, substrate 110, para. [0043]) in the third area (as shown in the figure 1 below, area A3), the second conductive pattern (figs. 1-2, horizontal direction touch sensing electrode 120 with 121f and 121t, para. [0050] [0051]) connected to one of the first electrode units (figs. 1-2, full size of touch sensing electrode 120) adjacent thereto in the second direction (figs. 1-2, horizontal direction D1, para. [0044]), and wherein the first touch electrodes (figs. 1-2, first touch electrode 130, para. [0044]), the second touch electrodes (figs. 1-2, second touch electrode 120, para. [0044]), the first conductive pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) and the second electrode pattern (fig. 2, second electrode pattern 120 includes 121f and 121t, para. [0057]) are located on a same layer (fig. 1, substrate 110, para. [0043]) and comprise a same material (i.e. such as indium tin oxide ITO, para. [0049]). 
As of Claim 27, Han teaches (figs. 1-4, 13) a display device (fig. 13, OLED device 1000, para. [0117]) comprising:
a base substrate (fig. 13, lower substrate 1001, para. [0117]) comprising a display area (fig. 13, organic light emitting element 1003 in the display area, para. [0119]);
a self-luminous element (fig. 13, organic light emitting element 1003, para. [0119]) disposed on the base substrate (fig. 13, lower substrate 1001, para. [0117]) in the display area (fig. 13, OLED device 1000, para. [0117]); 
an thin-film encapsulation layer (fig. 13, thin film transistor 1002, para. [0117] [0118]) disposed on the self-luminous element (fig. 13, organic light emitting element 1003, para. [0119]) and comprising a sensing area (fig. 13, touch panel area 800, para. [0117]) overlapping (i.e. over the top) with the display area (fig. 13, OLED device 1000, para. [0117]), the sensing area (figs. 1, 13, touch panel area 100, 800, para. [0047] [0117]) comprising a first area (figs. 1-2, touch area T/A on the right side of the touch panel A1 as shown in figures 1-2) and a second area (figs. 1-2, touch area T/A on the top side of the touch panel A2 as shown in figures 1-2) located on the outer side (i.e. outside area of the area A1 as shown in figure 1, para. [0043]) of the first area (i.e. touch area A1 on the right side as shown in figure 1, para. [0043]) in a first direction (fig. 1, vertical D2 direction from top to bottom, para. [0044]);
first electrode units (figs. 1-2, first touch electrode 130, para. [0044]) comprising first touch electrodes (figs. 1-2, plurality of first touch electrodes 130, para. [0045]) arranged on the thin-film encapsulation layer (fig. 13, thin film transistor 1002, 
second electrode units (figs. 1-2, second touch electrode 120, para. [0044])  comprising second touch electrodes (figs. 1-2, plurality of second touch electrodes 120, para. [0045]) arranged on the thin-film encapsulation layer (fig. 13, thin film transistor 1002, para. [0117] [0118]) in the second direction (figs. 1-2, parallel in the vertical direction D2, para. [0044]) and electrically connected to one another (figs. 1-2, 3A, first electrode units 120 electrically connected to each other through the touch detection part 121t, para. [0043]) in the second direction (figs. 1-2, parallel in the vertical direction D2, para. [0044]), the second electrode units (figs. 1-2, second touch electrode 120, para. [0044]) being arranged in the first direction (figs. 1-2, parallel in the vertical direction D1, para. [0044]) in the first area (figs. 1-2, touch area T/A on the right side of the touch panel A1 as shown in figures 1-2) and spaced apart from one another (i.e. not touching each 
a first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) located on the thin-film encapsulation layer (fig. 13, thin film transistor 1002, para. [0117] [0118]) and comprising a first portion (as shown in the figure 1, W1 or Width 1) electrically connected to one of the first electrode units (figs. 1-2, first electrode unit 130 electrically connected to each other through the first connection electrode 141, para. [0043]) that is adjacent thereto in the first direction (i.e. vertical direction D2, para. [0044] [0045]), and a second portion (as shown in the figure 1, W2 or Width 2) extended (i.e. continuing) from the first portion (as shown in the figure 1, W1 or Width 1) to the second area (as shown in the figure 1, W2 or Width 2), wherein a width of an entirety of the first electrode pattern (as shown in the figure 1, W1 + W2) in the first direction (i.e. vertical direction D2, para. [0044] [0045]) is less than (i.e. smaller than) a width of an entirety of the first touch electrodes (as shown in the figure 1, a full width of the first touch electrode 130 with WA or Width A) in the first direction (i.e. vertical direction D2, para. [0044] [0045]) and is greater than half the width (as shown in the figure 1, the total width of W1 + W2 larger than half width of WA) of the entirety of the first touch electrodes (fig. 1, full pattern of the first touch electrodes 130, para. [0044]). (See figures 1 and 2 below for references).
As of Claim 29, Han teaches (figs. 1-4, 13) the display device (fig. 13, OLED device 1000, para. [0117]) of claim 27, wherein a width of the second portion (figs. 1-2, as shown in the figure 1, a width of W2) measured along the first direction (i.e. vertical 
As of Claim 31, Han teaches (figs. 1-4) the display device of claim 27, where a number of edges (fig. 1, outside edges electrodes of 130, para. [0045]) of the first electrode pattern (figs. 1-2, outside electrode pattern 130t, para. [0057]) is greater than (i.e. larger than) a number of edges (fig. 1, outside edges electrodes of 130, para. [0045]) of the first touch electrode (figs. 1-2, inside electrode pattern 130f, para. [0057]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S Pub: 20160117031) (Herein “Han”) in view of Jiang et al (U.S Pub: 20140320765) (Herein “Jiang”).
As of Claim 6, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 5, wherein each of the first electrode units (figs. 1-2, first touch electrodes 130, para. [0044]) further comprises a first connecting part (figs. 1-2, first connection electrode 141 para. [0062]) connecting two of the first touch electrodes (figs. 1-2, two of first touch electrodes 130, para. [0047] adjacent to each other in the first direction (i.e. vertical direction D2, para. [0044] [0045]), and a second connecting part (figs. 1-2, first connection electrode 141 para. [0062]) connected to the first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]), wherein each of the second electrode units (figs. 1-2, second touch electrode 120, para. [0050]) further comprises the first connecting part (figs. 1-2, touch connecting part 121t, para. [0052]) connecting two of the second touch electrodes (figs. 1-2, two second touch electrode 120, para. [0050]) adjacent to each other (i.e. next to each other) in the second direction (figs. 1-2, parallel in the horizontal direction D1, para. [0044]).
but Han does not disclose a third connecting part insulated from the second connecting part, wherein one of the first connecting part and the third connecting part is located on a same layer with the first touch electrodes, the second touch electrodes and the first electrode pattern, wherein the other one of the first connecting part and the third connecting part is located on a layer different from a layer where the first touch electrodes, the second touch electrodes and the first 
	However, Jiang teaches (figs. 7-9) wherein a third connecting part (fig. 9, right side of the connecting line part of 22 horizontal touch electrode, para. [0052] [0060]) insulated (i.e. insulator 43 shows on fig. 9) from the second connecting part (fig. 9, left side of the connecting line part of 22 horizontal touch electrode, para. [0052] [0060]), wherein one of the first connecting part (fig. 9, connecting line 26 of the first touch electrode, para. [0055] [0060]) and the third connecting part (fig. 9, right side of the connecting line part of 22 horizontal touch electrode, para. [0052] [0060]) is located on a same layer (i.e. on the same level surface) with the first touch electrodes (i.e. 25s in vertical direction), the second touch electrodes (i.e. 22s in horizontal direction) and the first electrode pattern (i.e. only all the 25 touch electrodes in vertical direction, para. [0060]), wherein the other one of the first connecting part (fig. 9, connecting line 26 of the first touch electrode, para. [0055] [0060]) is located 15on a layer different from a layer where the first touch electrodes (i.e. 25s in vertical direction), the second touch electrodes (i.e. 22s in horizontal direction) and the first electrode pattern (i.e. only all the 25 touch electrodes in vertical direction, para. [0060]) are disposed, and wherein the first connecting part (fig. 7, top connecting line 26 of the first touch electrode, para. [0055] [0060]) and the second connecting part (fig. 7, bottom connecting line 26 of the first touch electrode, para. [0055] [0060]) are located on a same layer (i.e. on the same level surface).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensor panel of Han 
As of Claim 7, Han teaches the touch sensor of claim 6, but Han does not teach further comprising: 
an insulating layer disposed on the base layer, wherein the first connecting part and the second connecting part are disposed on the base layer, 
wherein the insulating layer is disposed on the first connecting part and the second connecting part, and 
25wherein the first touch electrodes, the second touch electrodes, the first electrode pattern and the third connecting parts are disposed on the insulating layer.
However, Jiang teaches (Figs. 7-9) an insulating layer (i.e. 43 as shown on fig. 9, para. [0055] [0060]) disposed on the base layer (i.e. 10, para. [0055]), wherein the first connecting part (fig. 9, top connecting line 26 of the first touch electrode, para. [0055] [0060]) and the second connecting part (fig. 9, bottom connecting line 26 of the first touch electrode, para. [0055] [0060]) are disposed on the base layer (i.e. 10, para. [0055]), 
wherein the insulating layer (i.e. 43 as shown in fig. 9, para. [0055] [0060]) is disposed on the first connecting part (fig. 9, top connecting line 26 of the first touch electrode, para. [0055] [0060]) and the second connecting part (fig. 9, bottom connecting line 26 of the first touch electrode, para. [0055] [0060]), and 
25wherein the first touch electrodes (i.e. 25s in vertical direction), the second touch electrodes (i.e. 22s in horizontal direction), the first electrode pattern (i.e. only all 
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensor panel of Han with Jiang to provide the touch electrode connection lines between touch electrodes to be on the same layer such that to reduce the size of the touch sensor layer and lower costs of manufacturing.		
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S Pub: 20160117031) (Herein “Han”) in view of Song et al (KR20120133474A) (Herein “Song”).
As of Claim 8, Han teaches (figs. 1-4) the touch sensor (fig. 1, touch panel 100, para. [0041]) of claim 1, wherein each of the first touch electrodes (figs. 1-2, plurality of first touch electrodes 130, para. [0045]) comprises a first opening (figs. 1-2, left open or left space between 130f and 130t as shown in figures 1-2, 3A), wherein the first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) comprises a second opening (figs. 1-2, right open or right space between 130f and 130t as shown in figures 1-2, 3A), wherein the touch sensor (fig. 1, touch panel 100, para. [0041]) further comprises:
the first opening (figs. 1-2, left open or left space between 130f and 130t as shown in figures 1-2, 3A) and spaced apart (i.e. not touching each other) from the first 
the second opening (figs. 1-2, right open or right space between 130f and 130t as shown in figures 1-2, 3A) and spaced apart (i.e. not touching each other) from the first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]), and wherein the first touch electrodes (figs. 1-2, plurality of first touch electrodes 130, para. [0045]) and the first electrode pattern (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) are located on a same layer (i.e. on the same level substrate surface 110, para. [0041]).
but Han does not disclose a dummy pattern located in the first opening and spaced apart from the first touch electrodes; and an electrode dummy pattern located in the second opening and spaced apart from the first electrode pattern, and wherein the electrode dummy pattern, the dummy pattern, the first touch electrodes and the first electrode pattern are located on a same layer.
	However, Song teaches (figs. 1-5) a dummy pattern (i.e. 131D, page 4 first paragraph) located in the first opening (i.e. 131H, first opening, page 4 first paragraph) and spaced apart (i.e. space around the dummy pattern, page 4) from the first touch electrodes (i.e. 131, touch electrode, page 4 first paragraph); and 
an electrode dummy pattern (i.e. 136D, page 4 first paragraph) located in the second opening (i.e. 136H, page 4 first paragraph) and spaced apart (i.e. space around the dummy pattern, page. 4) from the first electrode pattern (i.e. 130, page 4 first paragraph), and 

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensor panel of Han with Song to provide the lengths of the side surfaces of the first electrode patterns facing each other and the side surfaces of the second electrode patterns can be extended to increase the mutual capacitance of the touch screen panel when touched so the effect of improving the touch performance of the touch screen panel can be obtained.
	As of Claim 9, Han teaches the touch sensor of claim 8, but Han does not disclose wherein the first electrode pattern, the first touch electrodes, the electrode dummy pattern and the dummy pattern comprise a same material.
However, Song teaches (Figs. 1-5) wherein the first electrode pattern (i.e. 131, page 4 second paragraph), the first touch electrodes (i.e. 130, page 4 second paragraph), the electrode dummy pattern (i.e. 136D, page 4) and the dummy pattern (i.e. 131D, page 4 second paragraph) comprise a same material (e.g. ITO, page 4 second paragraph).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensor panel of Han with Song to provide the lengths of the side surfaces of the first electrode patterns 
As of Claim 10, Han teaches the touch sensor of claim 8, but Han does not disclose wherein a shape of the electrode dummy pattern is different from a shape of the dummy pattern when viewed from a top.
However, Song teaches (Figs. 1-5) wherein a shape of the electrode dummy pattern (i.e. narrower triangle 136D, page 4 third paragraph) is different (i.e. not the same) from a shape of the dummy pattern (i.e. wider triangle 131H, page 4 third paragraph) when viewed from a top (i.e. look from the top surface, page 4 third paragraph).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensor panel of Han with Song to provide the lengths of the side surfaces of the first electrode patterns facing each other and the side surfaces of the second electrode patterns can be extended to increase the mutual capacitance of the touch screen panel when touched so the effect of improving the touch performance of the touch screen panel can be obtained.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S Pub: 20160117031) (Herein “Han”) in view of Zhu et al (U.S Pub: 20160306479) (Herein “Zhu”).
As of Claim 28, Han teaches the display device of claim 27, but Han does not disclose wherein the thin-film encapsulation layer comprises a first inorganic encapsulation layer disposed on the self-luminous element, an organic encapsulation layer disposed on the first encapsulation inorganic layer, and a second inorganic encapsulation layer disposed on the organic encapsulation layer.
However, Zhu teaches (Fig. 1) wherein the thin-film encapsulation layer (fig. 1, 102, para. [0024]) comprises a first inorganic encapsulation layer (fig. 1, 104 inorganic film, para. [0026]) disposed on the self-luminous element (fig. 1, 103, OLED, para. [0026]), an organic encapsulation layer (fig. 1, 103, para. [0026]) disposed on the first encapsulation inorganic layer (fig. 1, 104 inorganic film, para. [0026]), and a second inorganic encapsulation layer (fig. 1, 106 inorganic film, para. [0028]) disposed on the organic encapsulation layer (fig. 1, 103, para. [0026]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensor panel of Han with Zhu to provide the transmitting structure and the receiving structure significantly reduces the cost and simplifies the manufacture process of the touch sensor panel.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S Pub: 20160117031) (Herein “Han”) in view of Lee et al (U.S Pub: 20130299222) (Herein “Lee”).
As of Claim 30, Han teaches (figs. 1-2) the display device of claim 27, wherein the first electrode pattern (figs. 1-2, (fig. 2, first electrode pattern 130 includes 130f and 130t, para. [0057]) has a shape (for example, diamond shape, para. [0045]) and the first touch electrodes (figs. 1-2, first touch electrode 130 with 131f and 131t, para. [0045] 
but Han does not disclose the first electrode pattern has a pentagon shape.
	However, Lee teaches (fig. 6) the first electrode pattern (fig. 6, sensing electrode part 214a, para. [0074]) has a pentagon shape (fig. 6, sensing electrode part 214a shown pentagon shape of 5 connecting points, para. [0074] [0081]).

    PNG
    media_image3.png
    684
    693
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensor panel of Han with Lee to provide the edges electrode pattern with the pentagon shape to increase the touch electrode window so that the touch area can be realized in a large area sensitivity and perform superior to those of an optical sensor touch scheme.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 27, 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant argued that Matsumoto and Ito do not teach, suggest, and/or disclose “…wherein a width of an entirety of the first electrode pattern in the first direction is less than a width of an entirety of the first touch electrodes in the first direction and is greater than half the width of the entirety of the first touch electrodes…” and wherein the first electrode pattern has a pentagon shape and the first touch electrodes have a diamond shape.
However, the Examiner respectfully disagrees with the Applicant assertions.  According to the Applicant newly amended claims and newly added claims interpretations.  Han teaches the OLED touch panel with the vertical and horizontal diamond shaped touch electrode patterns with the touch electrode diamond shaped within the diamond shaped touch electrode patterns.  As shown in the figures 1 and 2 of Han’s touch sensing panel set-up that is equivalent to the Applicant’s invention touch sensing panel set-up in the figures 6 and 7, such that the width of the total width of W1+W2 first electrode pattern (130) of Han’s in the first vertical direction is smaller than (less than) a total width WA of the full size of the next vertical direction of the touch electrode pattern 130.  The total width of W1+W2 is larger than (greater than) the half size width of the WA of the full size of the touch electrode pattern 130.  
Lee teaches in figure 6 shows that the edges touch sensing electrode are around the edges of the diamond shaped touch sensing electrodes are in the pentagon shape as described in Lee’s paragraphs [0074] [0081].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627